DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission RCE filed on 02/01/2022; claim amendments and remarks filed on 01/13/2022 have been entered.
Application Status
Amended claim 7-12 are under examination.
Claim 1-6 and 16-21 are withdrawn from examination.
Claim 13-15 are cancelled. 
Claim 7-12 are rejected.
Withdrawn Rejections
The 112, first paragraph rejection over claim 7-12 have been withdrawn in light of Applicant’s amendment submitted on 01/13/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claim 7 to recite “…extracting soluble coffee solids from the coffee mixture; filling a chamber of a beverage capsule with the soluble coffee solids; and hermetically sealing the chamber of the beverage capsule …”, which does not have  support in the original specification as filed. It is noted Applicant’s disclosure supports filling powder mixture of roast and ground coffee and the dried coffee extract within a capsule (instant specification, pg. 4, ln. 4-7; 16-18; pg. 7, ln. 26-28); in other words, there is no support in the instant specification supporting “…extracting soluble coffee solids from the coffee mixture; filling a chamber of a beverage capsule with the soluble coffee solids; and hermetically sealing the chamber of the beverage capsule…” hence the limitation is new matter. 
Applicant is required to remove new matter in response to this office action. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the permeable recites “…producing a beverage composition…”, however the body of the claim does not recite an active step(s) of obtaining the beverage composition, hence it is unclear as to how the beverage composition is obtained; and what is the beverage composition.  The claim is indefinite. Claim 8-12 are also rejected since the claims are depended upon rejected claim 7.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kane (US 2,110,732) and in view of Patterson (US 2,162,272).
Regarding claim 7, 10 and 11, Kane discloses a method of making a coffee ball (beverage composition) wherein the coffee ball comprises a coffee mixture of soluble coffee and freshly roasted crushed (ground) and screened (‘732, pg. 1, col. 2, ln. 19-21). Kane discloses the method comprising steps of roasting and grinding to provide the ground, fresh roasted coffee (‘732, pg. 2, col. 1, ln. 17-22); and extracting ground, fresh roasted coffee with water at temperature of about 15°C to about 30°C to provide a liquid extract (‘732, pg. 2, col. 3, ln. 39-51). Kane’s temperature in the extracting step is in range with the cited range of below 60°C as cited in claim 7; and in range with the cited range of between 2°C and 40°C as cited in claim 10. Kane discloses a step of drying the liquid extract (‘732, pg. 3, col. 1, ln. 20-57) to provide a dry soluble coffee product (dried coffee extract); and mixing the dry soluble coffee product (dried coffee extract) with the freshly roasted crushed (ground) and screened coffee (‘732, pg. 2, col. 1, ln. 46-50) to provide a mixture. 
With respect to the new limitation of “…filling a chamber of a beverage capsule with the soluble coffee solids; and hermetically sealing the chamber of the beverage capsule…”, Kane discloses filling the mixture comprising the dry soluble coffee product (dried coffee extract), which contains soluble coffee solids (‘732, pg. 4, ln. 35) into bags, sacks and other suitable container (capsule) wherein the bags or the containers ware expected to have a void space, chamber for the mixture; and are wrapped (sealed) in a moisture proof medium (capsule) (‘732, pg. 2, col. 1, ln. 54-75, col.2, ln. 1-10).  
Kane does not teach the wrapped in the moisture proof medium is hermetically. However, Patterson discloses a coffee bag with an inner hermetically sealed container (‘272, pg. 1, col. 2, ln. 14-45, claim 4, Fig.1, 3, 4). Patterson and Kane are of the same field of endeavor of coffee bags with ground coffee. It would have been obvious to one of ordinary skill in the art to be motivated to use Patterson’s 
With respect to the new limitation of “…extracting soluble coffee solids form the coffee mixture…”, modified Kane discloses extracting the mixture comprising soluble coffee product (dried coffee extract) with the freshly roasted crushed (ground) and screened coffee, in contact with hot water and dissolved coffee comprising soluble coffee into a coffee cup (‘732, pg. 4, claim 4). 
With respect to claim 11, modified Kane’s extracting step is not subjected to membrane filtration.
Regarding claim 8 and 9, Kane discloses the method comprising the mixing of the dry soluble coffee product to the freshly roasted crushed (ground) and screened coffee (‘732, pg. 2, col. 1, ln. 46-50) is about 1 : 1.25 (100: 125), which is in range with the cited range of claim 8 and 9. 
Regarding claim 12, Kane discloses the step of drying the liquid extract (‘732, pg. 3, col. 1, ln. 20-57) to provide the dry soluble coffee product, wherein the drying is performed by a vacuum shelf drier (‘732, pg. 3, ln. 45-53).

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.
Applicant asserts “…Kane already discloses that its mixtures “are wrapped (sealed) in a moisture proof medium,” and the Patent Office does not explain why Kane would still need to be hermetically sealed…”.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Patterson and Kane are of the same field of endeavor of coffee bags with ground coffee. It would have been obvious to one of ordinary skill in the art to be motivated to use Patterson’s inner hermetically sealed container in Kane’s method to provide a sealed protection from air to retain coffee aroma and flavoring as taught by Patterson (‘272, pg. 1, col. 1, ln. 20-34). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792